DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the specification, filed 08/04/2021, have been fully considered and are persuasive in overcoming the outstanding objections to the specifications. The objections to the specification have been withdrawn.

Applicant’s amendment to the claims, filed 08/04/2021, have been fully considered and are persuasive in overcoming the outstanding objections to the claims. The objections to the claims have been withdrawn.

Applicant’s amendment to the claims, filed 08/04/2021, with respect to the 35 USC §112(b) rejections have been fully considered and are persuasive. The 35 USC §112(b) rejections have been withdrawn.

Applicant’s arguments, filed 08/04/2021, with respect to the 35 USC §103 Rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, filed 08/04/2021, with respect to the Double Patenting Rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Claims 1 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/611963, Huang, et al. "Dithienopyrrolobenzotriazole-based organic dyes with high molar extinction coefficient for efficient dye-sensitized solar cells." Dyes and Pigments 125 (2016): 229-240, and Panneerselvam, et al. "The role of π-linkers in tuning the optoelectronic properties of triphenylamine derivatives for solar cell applications–A DFT/TDDFT study." Physical Chemistry Chemical Physics 19.8 (2017): 6153-6163.
Prior art compound teaches compounds having the below motifs:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 12 teaches all the limitations except 1) the prior art compound does not have the claimed amino group one 2) the prior art compound has one p-phenylene group, while the claims require two.
Regarding 1), it is clear from the definitions for R6 that this is a push-pull compound, and R6 may be an aromatic amine. NPL Huang teaches a variety of push-pull compounds for dye-sensitized solar cell, and compares amino groups. Holding all see §4).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace reference application’s R6 with claimed aromatic amine group in order to increase the efficiency of the power conversation.
Additionally, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace reference application’s R6 with claimed aromatic amine group as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one “push” group in a push-pull compound for another, with reasonable expectation of success due to Huang’s suggestion of equivalency between the claimed group and aromatic groups listed in claim 6). See MPEP §2143 B.
Regarding 2), Panneerselvam teaches that the number of phenylene groups leads to decreased bandgap (compare TPA1, TPA4, and TPA5).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add an additional phenyl group in order to decrease the bandgap.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites “the solar cell dye of claim 1.” There is insufficient antecedent basis for this term. Examiner suggests amending to recite a solar cell dye, similar to claim 8. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Panneerselvam, et al. "The role of π-linkers in tuning the optoelectronic properties of triphenylamine derivatives for solar cell applications–A DFT/TDDFT study." Physical Chemistry Chemical Physics 19.8 (2017): 6153-6163, in view of Huang, et al. "Dithienopyrrolobenzotriazole-based organic dyes with high molar extinction coefficient for efficient dye-sensitized solar cells." Dyes and Pigments 125 (2016): 229-240, and Raoui, et al. "Highly fluorescent extended 2-(2′-hydroxyphenyl) benzazole dyes: synthesis, optical properties and first-principle calculations." Chemical Communications 52.59 (2016): 9216-9219.

Claim 1. Panneerselvam teaches a compound (TPA4):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Panneerselvam’s compound is not represented by claimed formula, as 1) the prior art compound does not have the claimed amino group one 2) the prior art compound has one p-phenylene group, while the claims require two. However, regarding 2), Panneerselvam notes that many cores are acceptable for D-π-A type push-pull dyes (see §1).
Regarding 1), NPL Huang teaches a variety of push-pull compounds for dye-sensitized solar cell, and compares amino groups. Holding all else equal, the diehexolylphenyl substituted triphenylamine “push” group exhibits high conversion efficiency compared to a triphenylamine “push” group (see §4).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace reference application’s R6 with claimed aromatic amine group in order to increase the efficiency of the power conversation.
Additionally, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace reference Panneerselvam’s  triphenylamine group with the claimed diehexolylphenyl substituted triphenylamine group as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one “push” group in a push-pull compound for another, with reasonable expectation of success due to 
Regarding 2), Raoui teaches push-pull compounds; while the compounds are not for dye-sensitized solar cells, but instead for excited-state intramolecular proton transfer, and lack the anchoring group, Raoui nonetheless identifies the dibenzofuran group as a suitable “core” for push-pull molecules (N.B. Panneerselvam identifies the benzodithiazole as the core, and, similar to Raoui, there is an additional p-phenylene group between the core and the “push” group).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a benzofuran core for Panneerselvam’s dibenzothiophene core as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one “core” for another, with reasonable expectation of success suggested by Raoui’s “core” in similar push-pull compounds). See MPEP §2143 B.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jung, et al. "Synthesis and photovoltaic properties of efficient organic dyes containing the benzo [b] furan moiety for solar cells." The Journal of organic chemistry 72.10 (2007): 3652-3658, teaches push-pull compounds which are used for .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721